                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Kanzora Robinson,                                  )          C/A No. 3:18-3460-CMC-PJG
                                                   )
                               Plaintiff,          )
                                                   )
v.                                                 )                      ORDER
                                                   )
Megan J. Brennan, Postmaster General,              )
United States Postal Service,                      )
                                                   )
                        Defendant.                 )
_____________________________________

         This is a civil action filed by a pro se litigant. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate Judge.
On January 30, 2019, the court issued an order authorizing issuance and service of process. (ECF
No. 11.) In that order, under the heading “Construction of the Pleading,” the court, following initial
screening pursuant to applicable law, listed the claims it construed as raised by the Plaintiff in the
Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

       IT IS SO ORDERED.

                                                       s/Paige J. Gossett
July 17, 2019                                          Paige J. Gossett
Columbia, South Carolina                               UNITED STATES MAGISTRATE JUDGE

                                     Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                                   Signature of party or legal representative

                                                                    ___________________________
                                                                                                        Date



                                             Page 1 of 1
